Citation Nr: 1523469	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to December 1993.

This matter initially came before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied entitlement to service connection for depression and attention deficit disorder (ADD).  As indicated in the decision below, the Veteran has been diagnosed with multiple psychiatric disorders as well as a personality disorder.  The issue has therefore been recharacterized more broadly to reflect that the claim encompasses any psychiatric disability for which the Veteran may receive compensation, and is not limited to those indicated by the Veteran in her claim or statements in support thereof.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (what constitutes a claim cannot be limited by a lay veteran's characterization of her condition, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

In her May 2009 substantive appeal (VA Form 9), the Veteran indicated that she wished to have a hearing before the Board in connection with her claim.  Shortly thereafter, however, she withdrew this request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In April 2011, the Board remanded the claim for additional development, to include a new VA examination.  After the claim was returned to the Board, the Board determined that the resulting May 2011 VA examination was not adequate to decide the claim at that time, and requested an opinion from a medical expert in accordance with Veterans Health Administration (VHA) Directive 1602-01 (Feb. 4, 2013) ("VHA opinion").  The Veteran and her representative were given an opportunity to respond and have not done so and the Board will therefore decide the claim on appeal.


FINDINGS OF FACT

1.  A psychiatric disorder was not noted on the January 1990 enlistment examination report.

2.  Psychiatric symptoms manifested during service.

3.  The Veteran's preexisting congenital psychiatric disease did not worsen during service and there was no disease superimposed on a preexisting congenital defect.

4.  Clear and unmistakable evidence reflects both that a congenital psychiatric disease preexisted service and was not aggravated by service and that there was no disease superimposed on a congenital defect.


CONCLUSIONS OF LAW

1.  The presumption of soundness attached as to the Veteran's psychiatric condition on entry into service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014).

2.  The presumption of soundness as to the Veteran's psychiatric condition on entry into service has been rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.304, 3.306 (2014).

3.  A preexisting congenital psychiatric disease was not aggravated by service and there is no disease superimposed on a congenital defect.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. § 3.102, 3.303, 3.306, 4.127 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of the statutes and regulation have been met in this case.  In February 2008, VA provided pre-adjudication notice to the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence was to be provided by the Veteran, what part VA would attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate her claim, afforded her VA examinations and, when it was determined that those examinations were deemed inadequate to decide the claim, obtaining a VHA opinion.  For the reasons discussed below, the VHA opinion, along with the other evidence, is adequate to decide the claim.  There is no evidence that there are any outstanding relevant treatment or that an additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is evidence that the disability for which the Veteran is claiming service connection had its onset prior to service, the principles relating to the presumption of soundness are implicated.  Every Veteran is presumed to have been in sound condition at entry into service except as to defects, infirmities, or disorders noted at the time of such entry, or where clear and unmistakable evidence demonstrates that the injury or disease existed before entry and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Veteran claims that she has a psychiatric disorder that is related to service.  As discussed below, she has been diagnosed with multiple psychiatric disorders and has thus met the current disability requirement.  

In the January 1990 report of medical history prepared at the time of entrance into service, the Veteran indicated, and the physician wrote in the summary and elaboration of all pertinent data, that the Veteran underwent counselling following her mother's death five years previously.  The January 1990 enlistment examination report, however, indicated that the Veteran was psychiatrically normal and no psychiatric conditions were noted in the summary of defects and diagnoses.  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As no psychiatric symptoms or disorders were noted on the January 1990 entrance examination, the Veteran is presumed to have been in sound psychiatric condition when she entered service.

However, "[i]n order to invoke the presumption of soundness, a claimant must show that he or she suffered from a disease or injury while in service."  Horn v. Shinseki, 25 Vet. App. 231, 236 (2012); see Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009) (explaining that the application of the presumption of sound condition does not "relieve the veteran of the burden of showing that the veteran suffered from a disease or injury while in service"); Dye v. Mansfield, 504 F.3d 1289, 1293 (Fed. Cir. 2007) ("The presumption of sound condition addresses the situation where a question arises whether a veteran's medical problems that arose during service existed before he joined the armed forces and, therefore, were not incurred in [the] line of duty."  In other words, "before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service."  Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Here, there is such evidence.

Service treatment records show that the Veteran reported anxiety over orders sending her on a ship.  The physician noted situational anxiety versus mild depression.  Additionally, the records note that the Veteran had been in counseling for Adult Children of Alcoholics.  In July 1992, in connection with a complaint of knee pain, the Veteran also expressed anxiety over being assigned to a ship.  She was referred for a psychiatric evaluation, which took place later that day.  The Veteran's chief complaint was that she wanted to get out of the Navy.  The physician diagnosed the Veteran with dependent personality disorder and "occupational problems."  He further stated that there was no major mental illness, but that the retention of the Veteran in service might expend resources without benefit if she were ordered to a ship.  The Veteran's only complaint at that time was that she did not wish to be deployed to sea.  In addition, the Veteran reported no depression, excessive worry, or nervous trouble of any sort on the October 1993 Report of Medical History.  The October 1993 separation examination listed the Veteran as psychiatrically normal.

As there is evidence of psychiatric symptoms in service, the presumption of soundness is for application, and in the absence of notation of a psychiatric disorder on the entrance examination the Veteran is presumed to have been in sound psychiatric condition when she entered service.  When the presumption of soundness attaches, the burden falls on the government to rebut this presumption by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  Id.  Clear and unmistakable evidence means evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

As to the personality disorder, "[c]ongenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.127 ("personality disorders are not diseases or injuries for compensation purposes and . . . disability resulting from them may not be service-connected").  Thus, if a disorder is a "defect," a veteran is precluded from receiving disability benefits to compensate him for the effects of that disorder.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In contrast, disability benefits may be awarded for congenital diseases.  Quirin, 22 Vet. App. at 394.  Generally, a congenital disease, "by its very nature, preexisted the claimant's military service," and service connection for disability due to such disease typically turns on "whether manifestations of the disease in service constituted 'aggravation' of the condition."  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990).   In addition, disability resulting from a psychiatric disorder that is that is superimposed upon a personality disorder may be service connected.  38 C.F.R. § 4.127.  In determining whether a disorder is disease or defect, the rule is that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect."  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).

Post service VA treatment records show that the Veteran has been diagnosed with and treated for Attention Deficit Hyperactivity Disorder (ADHD), social anxiety, a mood disorder, and depression.

On the May 2008 VA examination, the Veteran reported that prior to her mother's death, her family life was "okay."  The VA examiner noted that when she described family activities, the Veteran seemed to have a somewhat negative attitude, although the activities sounded positive.  She reported that her lack of contact with her father made her feel this way.  She also reported that she thought she was sexually or emotionally abused as a child but did not have any specific memories of abuse.  She thought she felt this way because she didn't trust others.  Additionally, the Veteran reported that she saw a psychotherapist for about one year to one and a half years weekly while in the military.  She also reported that she sought treatment around 1998 and was diagnosed with ADD and depression due to poor concentration, for which she took medication.  She denied other mental health treatment.  The Veteran reported that after boot camp her roommate noticed that she was not taking very good care of herself and told her Sergeant, who instructed the Veteran to go to the mental health clinic.  The Veteran alleged that she was diagnosed with posttraumatic stress disorder (PTSD), but she denied that she had experienced a trauma or ever thought her life or someone else's was in danger.  She felt that there was something wrong because she had been fired from her last four jobs.  

After examining the Veteran, the VA examiner diagnosed her with generalized anxiety disorder and depression, not otherwise specified (NOS).  The VA examiner noted that although the Veteran claimed she was seen for a year to year and a half by a mental health professional in the military, there was no evidence of mental health treatment in her service treatment records.  Rather, there was one note stating that the Veteran did not have significant mental health issues.  Additionally, the VA examiner noted that the Veteran stated that before the military she felt driven, motivated and happy-go-lucky; but she felt deflated in the military and her personality changed and she felt hopeless and lost her drive - "something snapped."  She did not know why she changed and felt sad often and thought it may have been the stress.  The VA examiner concluded that if the Veteran did see a mental health professional in the military, it was at least as likely as not that her current depression and anxiety were related to the in-service treatment.  He also stated that if the Veteran did not receive mental health treatment in-service, then there was no evidence that the problems began in service.

On the May 2011 VA examination, the VA examiner noted review of the claims file and recounted the Veteran's in-service and post-service mental health records.  The Veteran stated that her father "hit" verbally and she was emotionally mistreated.  The Veteran reported that most of the time she was not sad or happy.  She reported "little bouts" of depression about twice per month that lasted between two and four days, where she would not want to do anything but sleep.  She described herself as a chronic worrier.  She worried about being abandoned by jobs or in relationships.  She also reported that people had told her that she was more withdrawn after she got out of the military.  She reported having an anxiety attack every two weeks, usually triggered by stressors such as work or fear of being left or abandoned without a job.  She also reported that she lost sleep with these anxiety attacks. 

After examining the Veteran, the VA examiner diagnosed the Veteran with anxiety disorder, NOS; depressive disorder, NOS; ADHD, by history; and learning disorder, NOS, provisional.  The VA examiner concluded that it was less likely than not that the Veteran's depressive disorder, anxiety disorder, ADD, learning disorder, or personality disorder were related to her time in military service.  

In addition, the VA examiner noted that the Veteran's service records indicated a note from July 1992, with a diagnosis of dependent personality disorder and occupational problems.  He further stated that the Veteran's only complaint at that time was that she did not want to be deployed to sea.  The VA examiner stated that the Veteran claimed that she was seen in therapy while stationed in Pensacola, but noted that no records were available to confirm this contention.  Further, the VA examiner noted that the Veteran's discharge medical examination indicated no mental health problems at all.  

The VA examiner also noted that the Veteran claimed she was treated for PTSD shortly after basic training.  The VA examiner noted that if the Veteran was treated at that time, it was likely that those anxiety symptoms were not related to her service, but to issues that occurred during her childhood.  The VA examiner stated that the Veteran denied any events that would cause PTSD in basic training, such as assault.  She believed that she was diagnosed with ADHD in elementary school, but was never actually treated until the late 1990s and long after she was out of the service.  However, the VA examiner noted that the Veteran received special education services all through school for some type of learning problem that may have been ADHD or some other condition.  The VA examiner noted that the Veteran was profoundly vague with details from that part of her life.  Furthermore, the VA examiner concluded that any of the Veteran's learning and/or ADHD problems were developmental in nature and could not have been caused by the service.  The VA examiner stated that when the Veteran was diagnosed with dependent personality disorder in 1992, it was noted that she was likely this way in response to her childhood.  He further stated that the Veteran likely had chronic adjustment problems that stemmed from her personality style.  For example, she was extremely sensitive to criticism, and likely had been since she was a child.  The VA examiner stated that her treating psychiatrist diagnosed her with "social anxiety," but her social anxiety was likely part of her maladaptive characterological traits within the contexts of her interpersonal interactions.  

Although the envelope containing the service treatment records is stamped received in March 2008, and the May 2008 VA examiner referenced the service treatment note indicating that the Veteran did not have significant mental health issues, the Board found in its April 2011 remand that all of the service treatment records had not been associated with the claims file at that time.  This finding was based on the VA examiner's statement indicating that he did not know whether the Veteran had seen a mental health professional in the military and that his opinion would differ depending on whether or not she had.  The Board therefore found the opinion inadequate.  In addition, as the May 2011 VA examiner did not provide a medical opinion addressing the specific legal criteria of "clear and unmistakable evidence" when discussing the Veteran's anxiety diagnosis and failed to state a rationale as to why the Veteran's depression diagnosis was not related to her time in-service, the Board found this opinion inadequate as well.  The Board therefore sought an opinion from a VHA specialist.

In a December 2014 letter, a VA Medical Center Chief of Psychiatry indicated that he reviewed the claims file including the two VA examination reports noted above and the Veteran's lay statements.  In answer to the Board's question of whether the Veteran's acquired psychiatric disorders clearly and unmistakably preexisted her entry into service, the psychiatrist answer, "Yes," but noted that he did not agree with labeling the Veteran's primary issues as an acquired psychiatric disorder.  He found that, "There is ample evidence to conclude that congenital/developmental diseases and defects existed in the appellant prior to her military service."  The psychiatrist explained that the interplay between the congenital/developmental issues and the Veteran's life experiences, including her military service, were best seen as an example of diathesis, i.e., predisposition, interacting with stress to produce symptoms, not causation or exacerbation.  According to the psychiatrist, the Veteran's "military service, and then subsequent life events, served to reveal the underlying defects."  The psychiatrist noted that the Veteran's congenital /developmental defects consisted of a learning disability, which was fully supported by the fact that she received special education services while in school prior to military service, and a dysfunctional personality, which was labeled a dependent personality.  According to the psychiatrist, "Personality disorders, by definition, demonstrate themselves early in life."  The psychiatrist found that, the Veteran's own statements to the VA examiners and during clinical treatment supported an enduring pattern that predated her military service.  He explained:

Just because her defects and limitations were revealed under the stress of military service and subsequent life events, does not mean the underlying defects and limitations were necessarily exacerbated.  In fact, there is clear and unmistakable evidence, based on the intermittent nature of her symptoms and dysfunction, and their association with specific stressful circumstances such as employment related stress throughout her life that the underlying defects have remained stable and are intermittently revealed due to circumstances.  I find no evidence that there was any event during her time of military service that caused or exacerbated the underlying defects themselves. 

As to ADD, which the psychiatrist characterized as a possible diagnosis given to the Veteran but one that was not fully supported by the records, is considered an idiopathic or congenital disease.  He found that the diathesis and stress arguments made above apply equally to the ADD, as there was evidence of ADD in school prior to service and the limitations due to it were "again merely revealed when life circumstances overwhelmed her preexisting functional capacity."  According to the psychiatrist, "Anxiety and depression were the symptoms produced when her functional limitations due to her congenital/developmental defects and diseases were exceeded.  This has been true throughout her life.  The symptoms were not due to a new disorder, disease, or injury."  He added, "The natural outcome of these types of lifelong issues and vulnerabilities is usually stable limitations," and the Veteran's "longitudinal course over two decades supports this clearly and unmistakably."

As to the Veteran's written statements, the psychiatrist indicated that, "Taken as a whole, and noting the progression of her arguments over time, they reveal an external locus of control and neediness."  The psychiatrist found that this was consistent the diagnosis of dependent personality and the Veteran's observation that her problems were evident in boot camp was consistent with having preexisting issues.  He noted that she described problems staying focused, possibly consistent with ADD, a preexisting disease, and that she mentioned needing extra training and failing a test while in boot camp, likely consistent with a preexisting learning disability.  The psychiatrist also found that it was unlikely that, as the Veteran asserted, she had been diagnosed with PTSD, because she had consistently denied trauma.  He also noted that once she was on board ship, the Veteran experienced anxiety and depression in the context of her work related stress, which was likely due to her limited abilities, and her continued employment problems after leaving the Navy reflected the fact that her limitations and vulnerabilities had been lifelong.  In response to the Veteran's question as to how she could have been allowed to enlist if she were sick prior to enlistment, the psychiatrist answered that the experience of being in boot camp revealed her underlying limitations, but these were not necessarily evident prior to her enlistment.  The psychiatrist concluded, "This in no way means her military experience caused her limitations.  Throughout her life, these limitations have repeatedly become evident, but apparently her experiences in boot camp are when she recalls, in retrospect, first confronting her limitations."  

Based on the above, the Board finds the December 2014 VHA opinion to be the most probative medical evidence of record, as the psychiatrist gave a detailed rationale for each of his precise conclusions, which were based on an accurate characterization of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  In contrast, the May 2008 VA examiner gave an ambiguous reason for his conclusion, as he indicated that his opinion would differ depending on whether the Veteran had seen a mental health professional in the  military, even though he referenced the July 1992 service treatment record, which reflected that the Veteran had been seen for a psychiatric consultation.  The May 2011 VA examiner's opinion was similarly of little probative value, as he did not give a detailed rationale as to why the Veteran's depression diagnosis was not related to her time in-service or whether her anxiety disorder clearly and unmistakable preexisted service or whether it was aggravated by service. 

The December 2014 VHA opinion addressed each of the relevant questions and gave a detailed rationale for each conclusion.  The psychiatrist found that there were preexisting psychiatric issues but explained that they were either congenital diseases or defects rather than acquired psychiatric disorders.  He made this determination based on the Veteran's statements to the VA examiners and during treatment and identified a learning disability, dependent personality, and an "enduring pattern" of behavior that preexisted service.  He explained that just because the Veteran's defects and limitations appeared while she was under stress in service did not mean that the preexisting problems were exacerbated, i.e., aggravated by service; rather, the intermittent nature of the Veteran's symptoms and dysfunction and association with specific stressful circumstances reflected that the underlying defects remained stable.  He also found that there was no event during service that caused or exacerbated the underlying defects themselves.  The psychiatrist also found that this same rationale applied to the Veteran's ADD.  In reaching these conclusions, the psychiatrist specifically addressed the Veteran's statements revealing an external locus of control and neediness, difficulties staying focused, and anxiety and depression in the context of work related stress.  He also specifically addressed the Veteran's statement that she had been diagnosed with PTSD and explained that such a diagnosis was unlikely because of her consistent denial of trauma.

As to the PTSD, the Veteran is competent to report a contemporaneous diagnosis, but her statements must be weighed against the other evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, the VHA psychiatrist explained the reasons why a PSTD diagnosis was unlikely and his opinion is therefore of greater probative weight than the general diagnosis relayed by the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, the VHA psychiatrist's opinion is consistent with the other evidence of record including the July 1992 finding of no major mental illness and the normal psychiatric findings on separation.  The Board therefore finds that the Veteran was not diagnosed with PTSD during service.

In addition, the VHA psychiatrist appeared to use the terms defect and disease interchangeably.  As noted above, service connection is warranted for disability due to congenital disease if it is aggravated by service, while service connection is warranted for disability due to a congenital defect if a disease or injury is superimposed upon it.  The VHA psychiatrist's opinion indicated that whether the Veteran's preexisting conditions were considered diseases or defects, they were neither aggravated by service nor was there a disease superimposed on them.  Rather, as explained by the VA psychiatrist, the Veteran's psychiatric symptoms were stable and appeared intermittently throughout her life in response to various circumstances, and were not exacerbated or aggravated by service.

Thus, the most probative evidence of record indicates the following: there were psychiatric symptoms that clearly and unmistakably preexisted service; these symptoms did not worsen during service and the evidence clearly and unmistakably indicates that they were not aggravated by service; any preexisting congenital disease was not aggravated by service and there was no disease superimposed on the Veteran's preexisting personality disorder or any preexisting congenital defect.  Finally, this evidence reflects that the Veteran was not diagnosed with PTSD during service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a psychiatric disability is denied.



____________________________________________
K. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


